Exhibit 10.1

 

PROUROCARE MEDICAL INC.

 

2009 STOCK PLAN

 

Adopted February 26, 2009 and amended June 4, 2009

 

1.     Purpose.

 

The purpose of the 2009 Stock Plan (the “Plan”) of ProUroCare Medical Inc. (the
“Company”), a Nevada corporation, is to increase shareholder value and to
advance the interests of the Company by furnishing a variety of economic
incentives (variously referred to hereinafter as the “Incentives”) designed to
attract, retain and motivate employees, directors and consultants.  Incentives
may consist of opportunities to purchase or receive shares of the Company’s
$0.00001 par value common stock, (the “Common Stock”), monetary payments, or
both, on terms and conditions determined under this Plan.

 

2.     Administration.

 


2.1   THE PLAN SHALL BE ADMINISTERED BY A COMMITTEE OF THE COMPANY’S BOARD OF
DIRECTORS (THE “COMMITTEE”).  THE COMMITTEE SHALL CONSIST OF NOT LESS THAN TWO
DIRECTORS OF THE COMPANY WHO SHALL BE APPOINTED FROM TIME TO TIME BY THE
COMPANY’S BOARD OF DIRECTORS.  EACH MEMBER OF THE COMMITTEE SHALL QUALIFY BOTH
AS A “NON-EMPLOYEE DIRECTOR” WITHIN THE MEANING OF RULE 16B-3 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED (TOGETHER WITH THE RULES AND REGULATIONS
PROMULGATED THEREUNDER, THE “EXCHANGE ACT”), AND AS AN “OUTSIDE DIRECTOR” AS
DEFINED IN SECTION 162(M) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”).  THE COMMITTEE SHALL HAVE COMPLETE DISCRETION AND AUTHORITY TO
DETERMINE ALL PROVISIONS OF ALL INCENTIVES AWARDED UNDER THE PLAN (CONSISTENT
WITH THE TERMS OF THE PLAN), INTERPRET THE PLAN, AND MAKE ANY OTHER
DETERMINATION WHICH IT BELIEVES NECESSARY AND ADVISABLE FOR THE PROPER
ADMINISTRATION OF THE PLAN.  THE COMMITTEE’S DECISIONS AND MATTERS RELATING TO
THE PLAN SHALL BE FINAL AND CONCLUSIVE FOR THE COMPANY AND ITS PARTICIPANTS.  NO
MEMBER OF THE COMMITTEE WILL BE LIABLE FOR ANY ACTION OR DETERMINATION MADE IN
GOOD FAITH WITH RESPECT TO THE PLAN OR ANY INCENTIVES GRANTED UNDER THE PLAN. 
THE COMMITTEE WILL ALSO HAVE THE AUTHORITY UNDER THE PLAN TO AMEND OR MODIFY THE
TERMS OF ANY OUTSTANDING INCENTIVES IN ANY MANNER; PROVIDED, HOWEVER, THAT ANY
SUCH AMENDED OR MODIFIED TERMS ARE PERMITTED BY THE PLAN AS THEN IN EFFECT, AND
ANY RECIPIENT OF AN INCENTIVE ADVERSELY AFFECTED BY SUCH AMENDED OR MODIFIED
TERMS HAS CONSENTED TO SUCH AMENDMENT OR MODIFICATION.  NO AMENDMENT OR
MODIFICATION TO AN INCENTIVE, HOWEVER, WHETHER PURSUANT TO THIS SECTION 2 OR ANY
OTHER PROVISIONS OF THE PLAN, WILL BE DEEMED TO BE A RE-GRANT OF SUCH INCENTIVE
FOR PURPOSES OF THIS PLAN.  IF AT ANY TIME THERE IS NO COMMITTEE, THEN FOR
PURPOSES OF THE PLAN THE TERM “COMMITTEE” SHALL MEAN THE COMPANY’S BOARD OF
DIRECTORS.


 


2.2   IN THE EVENT OF (I) ANY REORGANIZATION, MERGER, CONSOLIDATION,
RECAPITALIZATION, LIQUIDATION, RECLASSIFICATION, STOCK DIVIDEND, STOCK SPLIT,
COMBINATION OF SHARES, RIGHTS OFFERING, EXTRAORDINARY DIVIDEND OR DIVESTITURE,
INCLUDING A SPINOFF, OR ANY OTHER SIMILAR CHANGE IN CORPORATE STRUCTURE OR
SHARES, (II) ANY PURCHASE, ACQUISITION, SALE OR DISPOSITION OF A SIGNIFICANT
AMOUNT OF ASSETS OR A SIGNIFICANT BUSINESS, (III) ANY CHANGE IN ACCOUNTING
PRINCIPLES OR PRACTICES, OR (IV) ANY OTHER SIMILAR CHANGE, IN EACH CASE WITH
RESPECT TO THE COMPANY OR ANY OTHER ENTITY WHOSE PERFORMANCE IS RELEVANT TO THE
GRANT OR VESTING OF AN INCENTIVE, THE COMMITTEE (OR, IF THE COMPANY IS NOT THE
SURVIVING CORPORATION IN ANY SUCH TRANSACTION, THE BOARD OF DIRECTORS OF THE
SURVIVING CORPORATION) MAY, WITHOUT THE CONSENT OF ANY AFFECTED RECIPIENT OF AN
INCENTIVE, AMEND OR MODIFY THE VESTING CRITERIA OF ANY OUTSTANDING INCENTIVE
BASED, IN WHOLE OR IN PART, ON THE FINANCIAL PERFORMANCE OF THE COMPANY (OR ANY
SUBSIDIARY OR DIVISION THEREOF) OR SUCH OTHER ENTITY SO AS

 

--------------------------------------------------------------------------------


 


EQUITABLY TO REFLECT SUCH EVENT, WITH THE DESIRED RESULT THAT THE CRITERIA FOR
EVALUATING SUCH FINANCIAL PERFORMANCE OF THE COMPANY OR SUCH OTHER ENTITY WILL
BE SUBSTANTIALLY THE SAME (IN THE SOLE DISCRETION OF THE COMMITTEE OR THE BOARD
OF DIRECTORS OF THE SURVIVING CORPORATION) FOLLOWING SUCH EVENT AS PRIOR TO SUCH
EVENT; PROVIDED, HOWEVER, THAT THE AMENDED OR MODIFIED TERMS ARE PERMITTED BY
THE PLAN AS THEN IN EFFECT.


 

3.     Eligible Participants.

 

Employees of the Company or its subsidiaries, including officers and employees
of the Company or its subsidiaries), directors and consultants, advisors or
other independent contractors who provide services to the Company or its
subsidiaries, including members of any advisory board, shall become eligible to
receive Incentives under the Plan when designated by the Committee. 
Participants may be designated individually or by groups or categories (for
example, by pay grade) as the Committee deems appropriate.  Participation by
Company officers or its subsidiaries and any performance objectives relating to
such officers must be approved by the Committee.  Participation by others and
any performance objectives relating to others may be approved by groups or
categories (for example, by pay grade) and authority to designate participants
who are not officers and to set or modify such performance objectives may be
delegated.

 

4.     Types of Incentives.

 

Incentives under the Plan may be granted in any combination of the following
forms:  (a) incentive stock options and non-statutory stock options under
Section 6; (b) stock-appreciation rights (“SARs”) under Section 7; (c) stock
awards under Section 8; (d) restricted stock under Section 8; and
(e) performance shares under Section 9.

 

5.     Shares Subject to the Plan.

 


5.1   NUMBER OF SHARES.  SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 11.5, THE
NUMBER OF SHARES OF COMMON STOCK WHICH MAY BE ISSUED UNDER THE PLAN SHALL NOT
EXCEED 1,200,000 SHARES OF COMMON STOCK.  SHARES OF COMMON STOCK ISSUED UNDER
THE PLAN OR THAT ARE CURRENTLY SUBJECT TO OUTSTANDING INCENTIVES WILL BE APPLIED
TO REDUCE THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK REMAINING AVAILABLE FOR
ISSUANCE UNDER THE PLAN.


 


5.2   CANCELLATION.  TO THE EXTENT THAT CASH IN LIEU OF SHARES OF COMMON STOCK
IS DELIVERED UPON THE EXERCISE OF AN SAR PURSUANT TO SECTION 7.4, THE COMPANY
SHALL BE DEEMED, FOR PURPOSES OF APPLYING THE LIMITATION ON THE NUMBER OF
SHARES, TO HAVE ISSUED THE GREATER OF THE NUMBER OF SHARES OF COMMON STOCK WHICH
IT WAS ENTITLED TO ISSUE UPON SUCH EXERCISE OR UPON THE EXERCISE OF ANY RELATED
OPTION.  IN THE EVENT THAT A STOCK OPTION OR SAR GRANTED HEREUNDER EXPIRES OR IS
TERMINATED OR CANCELED UNEXERCISED OR UNVESTED AS TO ANY SHARES OF COMMON STOCK,
SUCH SHARES MAY AGAIN BE ISSUED UNDER THE PLAN EITHER PURSUANT TO STOCK OPTIONS,
SARS OR OTHERWISE.  IN THE EVENT THAT SHARES OF COMMON STOCK ARE ISSUED
HEREUNDER AS RESTRICTED STOCK OR PURSUANT TO A STOCK AWARD AND THEREAFTER ARE
FORFEITED OR REACQUIRED BY THE COMPANY PURSUANT TO RIGHTS RESERVED UPON ISSUANCE
THEREOF, SUCH FORFEITED AND REACQUIRED SHARES MAY AGAIN BE ISSUED UNDER THE
PLAN, EITHER AS RESTRICTED STOCK, PURSUANT TO STOCK AWARDS OR OTHERWISE.  THE
COMMITTEE MAY ALSO DETERMINE TO CANCEL, AND AGREE TO THE CANCELLATION OF, STOCK
OPTIONS IN ORDER TO MAKE A PARTICIPANT ELIGIBLE FOR THE GRANT OF A STOCK OPTION
AT A LOWER PRICE THAN THE OPTION TO BE CANCELED.

 

2

--------------------------------------------------------------------------------


 

6.     Stock Options.

 

A stock option is a right to purchase shares of Common Stock from the Company. 
The Committee may designate whether an option is to be considered an incentive
stock option or a non-statutory stock option.  To the extent that any incentive
stock option granted under the Plan ceases for any reason to qualify as an
“incentive stock option” for purposes of Section 422 of the Code, such incentive
stock option will continue to be outstanding for purposes of the Plan but will
thereafter be deemed to be a non-statutory stock option.  Each stock option
granted by the Committee under this Plan shall be subject to the following terms
and conditions:

 


6.1   PRICE.  THE OPTION PRICE PER SHARE SHALL BE DETERMINED BY THE COMMITTEE,
SUBJECT TO ADJUSTMENT UNDER SECTION 11.5.


 


6.2   NUMBER.  THE NUMBER OF SHARES OF COMMON STOCK SUBJECT TO THE OPTION SHALL
BE DETERMINED BY THE COMMITTEE, SUBJECT TO ADJUSTMENT AS PROVIDED IN
SECTION 11.5.  THE NUMBER OF SHARES OF COMMON STOCK SUBJECT TO A STOCK OPTION
SHALL BE REDUCED IN THE SAME PROPORTION THAT THE HOLDER THEREOF EXERCISES A SAR
IF ANY SAR IS GRANTED IN CONJUNCTION WITH OR RELATED TO THE STOCK OPTION.  TO
THE EXTENT REQUIRED BY SECTION 162(M) OF THE CODE, AS AMENDED (THE “CODE”), AND
THE RULES AND REGULATIONS THEREUNDER, NO INDIVIDUAL MAY RECEIVE OPTIONS TO
PURCHASE MORE THAN 200,000 SHARES (SUBJECT TO ADJUSTMENT AS PROVIDED IN
SECTION 11.5) IN ANY YEAR.


 


6.3   TERM AND TIME FOR EXERCISE.  SUBJECT TO EARLIER TERMINATION AS PROVIDED IN
SECTION 11.4, THE TERM OF EACH STOCK OPTION SHALL BE DETERMINED BY THE COMMITTEE
BUT SHALL NOT EXCEED TEN (10) YEARS AND ONE DAY FROM THE DATE OF GRANT.  EACH
STOCK OPTION SHALL BECOME EXERCISABLE AT SUCH TIME OR TIMES DURING ITS TERM AS
SHALL BE DETERMINED BY THE COMMITTEE AT THE TIME OF GRANT.  THE COMMITTEE MAY IN
ITS DISCRETION ACCELERATE THE EXERCISABILITY OF ANY STOCK OPTION.  SUBJECT TO
THE FOREGOING AND WITH THE APPROVAL OF THE COMMITTEE, ALL OR ANY PART OF THE
SHARES OF COMMON STOCK WITH RESPECT TO WHICH THE RIGHT TO PURCHASE HAS ACCRUED
MAY BE PURCHASED BY THE COMPANY AT THE TIME OF SUCH ACCRUAL OR AT ANY TIME OR
TIMES THEREAFTER DURING THE TERM OF THE OPTION.


 


6.4   MANNER OF EXERCISE.  SUBJECT TO THE CONDITIONS CONTAINED IN THIS PLAN AND
IN THE AGREEMENT WITH THE RECIPIENT EVIDENCING SUCH OPTION, A STOCK OPTION MAY
BE EXERCISED, IN WHOLE OR IN PART, BY GIVING WRITTEN NOTICE TO THE COMPANY,
SPECIFYING THE NUMBER OF SHARES OF COMMON STOCK TO BE PURCHASED AND ACCOMPANIED
BY THE FULL PURCHASE PRICE FOR SUCH SHARES.  THE EXERCISE PRICE SHALL BE PAYABLE
(A) IN UNITED STATES DOLLARS UPON EXERCISE OF THE OPTION AND MAY BE PAID BY
CASH; UNCERTIFIED OR CERTIFIED CHECK; OR BANK DRAFT; (B) AT THE DISCRETION OF
THE COMMITTEE, BY DELIVERY OF SHARES OF COMMON STOCK ALREADY OWNED BY THE
PARTICIPANT IN PAYMENT OF ALL OR ANY PART OF THE EXERCISE PRICE, WHICH SHARES
SHALL BE VALUED FOR THIS PURPOSE AT THE FAIR MARKET VALUE (AS DEFINED IN
SECTION 11.12 BELOW) ON THE DATE SUCH OPTION IS EXERCISED; OR (C) AT THE
DISCRETION OF THE COMMITTEE, BY INSTRUCTING THE COMPANY TO WITHHOLD FROM THE
SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THE STOCK OPTION SHARES OF
COMMON STOCK IN PAYMENT OF ALL OR ANY PART OF THE EXERCISE PRICE AND/OR ANY
RELATED WITHHOLDING-TAX OBLIGATIONS, WHICH SHARES SHALL BE VALUED FOR THIS
PURPOSE AT THE FAIR MARKET VALUE OR IN SUCH OTHER MANNER AS MAY BE AUTHORIZED
FROM TIME TO TIME BY THE COMMITTEE.  ANY SHARES OF COMMON STOCK DELIVERED BY A
PARTICIPANT PURSUANT TO CLAUSE (B) ABOVE MUST HAVE BEEN HELD BY THE PARTICIPANT
FOR A PERIOD OF NOT LESS THAN SIX (6) MONTHS PRIOR TO THE EXERCISE OF THE
OPTION, UNLESS OTHERWISE DETERMINED BY THE COMMITTEE.  PRIOR TO THE ISSUANCE OF
SHARES OF COMMON STOCK UPON THE EXERCISE OF A STOCK OPTION, A PARTICIPANT SHALL
HAVE NO RIGHTS AS A SHAREHOLDER WITH RESPECT TO SHARES OF COMMON STOCK ISSUABLE
UNDER SUCH STOCK OPTION.  EXCEPT AS OTHERWISE PROVIDED IN THE PLAN, NO
ADJUSTMENT WILL BE MADE FOR DIVIDENDS OR DISTRIBUTIONS DECLARED AS OF A RECORD
DATE PRECEDING THE DATE ON WHICH A PARTICIPANT BECOMES THE

 

3

--------------------------------------------------------------------------------



 


HOLDER OF RECORD OF SHARES OF COMMON STOCK ACQUIRED UPON EXERCISE OF A STOCK
OPTION, EXCEPT AS THE COMMITTEE MAY DETERMINE IN ITS SOLE DISCRETION.


 


6.5   INCENTIVE STOCK OPTIONS.  NOTWITHSTANDING ANYTHING IN THE PLAN TO THE
CONTRARY, THE FOLLOWING ADDITIONAL PROVISIONS SHALL APPLY TO THE GRANT OF STOCK
OPTIONS WHICH ARE INTENDED TO QUALIFY AS INCENTIVE STOCK OPTIONS (AS SUCH TERM
IS DEFINED IN SECTION 422 OF THE CODE):


 


(A)   THE AGGREGATE FAIR MARKET VALUE (DETERMINED AS OF THE TIME THE OPTION IS
GRANTED) OF THE SHARES OF COMMON STOCK WITH RESPECT TO WHICH INCENTIVE STOCK
OPTIONS ARE EXERCISABLE FOR THE FIRST TIME BY ANY PARTICIPANT DURING ANY
CALENDAR YEAR (UNDER THE PLAN AND ANY OTHER INCENTIVE STOCK-OPTION PLANS OF THE
COMPANY OR ANY SUBSIDIARY OR PARENT CORPORATION OF THE COMPANY) SHALL NOT EXCEED
$100,000.  THE DETERMINATION WILL BE MADE BY TAKING INCENTIVE STOCK OPTIONS INTO
ACCOUNT IN THE ORDER IN WHICH THEY WERE GRANTED.


 


(B)   ANY CERTIFICATE FOR AN INCENTIVE STOCK OPTION AUTHORIZED UNDER THE PLAN
SHALL CONTAIN SUCH OTHER PROVISIONS AS THE COMMITTEE SHALL DEEM ADVISABLE, BUT
SHALL IN ALL EVENTS BE CONSISTENT WITH AND CONTAIN ALL PROVISIONS REQUIRED IN
ORDER TO QUALIFY THE OPTIONS AS INCENTIVE STOCK OPTIONS.


 


(C)   ALL INCENTIVE STOCK OPTIONS MUST BE GRANTED WITHIN TEN (10) YEARS FROM THE
EARLIER OF THE DATE ON WHICH THIS PLAN WAS ADOPTED BY BOARD OF DIRECTORS OR THE
DATE THIS PLAN WAS APPROVED BY THE COMPANY’S SHAREHOLDERS.


 


(D)   UNLESS SOONER EXERCISED, ALL INCENTIVE STOCK OPTIONS SHALL EXPIRE NO LATER
THAN TEN (10) YEARS AFTER THE DATE OF GRANT.  NO INCENTIVE STOCK OPTION MAY BE
EXERCISABLE AFTER TEN (10) YEARS FROM ITS DATE OF GRANT (OR FIVE (5) YEARS FROM
ITS DATE OF GRANT IF, AT THE TIME OF GRANT, THE PARTICIPANT OWNS, DIRECTLY OR
INDIRECTLY, MORE THAN TEN PERCENT (10%) OF THE TOTAL COMBINED VOTING POWER OF
ALL CLASSES OF STOCK OF THE COMPANY OR ANY PARENT OR SUBSIDIARY CORPORATION OF
THE COMPANY).


 


(E)   THE EXERCISE PRICE FOR A SHARE OF COMMON STOCK UNDER AN INCENTIVE STOCK
OPTIONS SHALL BE NOT LESS THAN ONE HUNDRED PERCENT (100%) OF THE FAIR MARKET
VALUE OF ONE SHARE OF COMMON STOCK ON THE DATE OF GRANT; PROVIDED, HOWEVER, THAT
THE EXERCISE PRICE SHALL BE ONE HUNDRED TEN PERCENT (110%) OF THE FAIR MARKET
VALUE IF, AT THE TIME THE INCENTIVE STOCK OPTION IS GRANTED, THE PARTICIPANT
OWNS, DIRECTLY OR INDIRECTLY, MORE THAN TEN PERCENT (10%) OF THE TOTAL COMBINED
VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY PARENT OR SUBSIDIARY
CORPORATION OF THE COMPANY.


 

7.     Stock-Appreciation Rights.

 

An SAR is a right to receive, without payment to the Company, a number of shares
of Common Stock, cash, or any combination thereof, the amount of which is
determined pursuant to the formula set forth in Section 7.4.  An SAR may be
granted (a) with respect to any stock option granted under this Plan, either
concurrently with the grant of such stock option or at such later time as
determined by the Committee (as to all or any portion of the shares of Common
Stock subject to the stock option), or (b) alone, without reference to any
related stock option.  Each SAR granted by the Committee under this Plan shall
be subject to the following terms and conditions:

 


7.1   NUMBER; EXERCISE PRICE.  EACH SAR GRANTED TO ANY PARTICIPANT SHALL RELATE
TO SUCH NUMBER OF SHARES OF COMMON STOCK AS SHALL BE DETERMINED BY THE
COMMITTEE, SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 11.5.  IN THE CASE OF AN
SAR GRANTED WITH RESPECT TO A STOCK

 

4

--------------------------------------------------------------------------------



 


OPTION, THE NUMBER OF SHARES OF COMMON STOCK TO WHICH THE SAR PERTAINS SHALL BE
REDUCED IN THE SAME PROPORTION THAT THE HOLDER OF THE OPTION EXERCISES THE
RELATED STOCK OPTION.  THE EXERCISE PRICE OF AN SAR WILL BE DETERMINED BY THE
COMMITTEE, IN ITS DISCRETION, AT THE DATE OF GRANT BUT MAY NOT BE LESS THAN ONE
HUNDRED PERCENT (100%) OF THE FAIR MARKET VALUE OF ONE SHARE OF COMMON STOCK ON
THE DATE OF GRANT.


 


7.2   DURATION.  SUBJECT TO EARLIER TERMINATION AS PROVIDED IN SECTION 11.4, THE
TERM OF EACH SAR SHALL BE DETERMINED BY THE COMMITTEE BUT SHALL NOT EXCEED TEN
(10) YEARS AND ONE DAY FROM THE DATE OF GRANT.  UNLESS OTHERWISE PROVIDED BY THE
COMMITTEE, EACH SAR SHALL BECOME EXERCISABLE AT SUCH TIME OR TIMES, TO SUCH
EXTENT AND UPON SUCH CONDITIONS AS THE STOCK OPTION, IF ANY, TO WHICH IT RELATES
IS EXERCISABLE.  THE COMMITTEE MAY IN ITS DISCRETION ACCELERATE THE
EXERCISABILITY OF ANY SAR.


 


7.3   EXERCISE.  AN SAR MAY BE EXERCISED, IN WHOLE OR IN PART, BY GIVING WRITTEN
NOTICE TO THE COMPANY, SPECIFYING THE NUMBER OF SARS WHICH THE HOLDER WISHES TO
EXERCISE.  UPON RECEIPT OF SUCH WRITTEN NOTICE, THE COMPANY SHALL, WITHIN NINETY
(90) DAYS THEREAFTER, DELIVER TO THE EXERCISING HOLDER CERTIFICATES FOR THE
SHARES OF COMMON STOCK OR CASH, OR BOTH, AS DETERMINED BY THE COMMITTEE, TO
WHICH THE HOLDER IS ENTITLED PURSUANT TO SECTION 7.4.


 


7.4   PAYMENT.  SUBJECT TO THE RIGHT OF THE COMMITTEE TO DELIVER CASH IN LIEU OF
SHARES OF COMMON STOCK (WHICH, AS IT PERTAINS TO COMPANY OFFICERS AND DIRECTORS,
SHALL COMPLY WITH ALL REQUIREMENTS OF THE EXCHANGE ACT), THE NUMBER OF SHARES OF
COMMON STOCK WHICH SHALL BE ISSUABLE UPON THE EXERCISE OF AN SAR SHALL BE
DETERMINED BY DIVIDING:


 


(A)   THE NUMBER OF SHARES OF COMMON STOCK AS TO WHICH THE SAR IS EXERCISED
MULTIPLIED BY THE AMOUNT OF THE APPRECIATION IN SUCH SHARES (I.E., THE AMOUNT BY
WHICH THE FAIR MARKET VALUE OF THE SHARES OF COMMON STOCK SUBJECT TO THE SAR ON
THE EXERCISE DATE EXCEEDS (1) IN THE CASE OF AN SAR RELATED TO A STOCK OPTION,
THE EXERCISE PRICE OF THE SHARES OF COMMON STOCK UNDER THE STOCK OPTION OR
(2) IN THE CASE OF AN SAR GRANTED ALONE AND WITHOUT REFERENCE TO A RELATED STOCK
OPTION, AN AMOUNT WHICH SHALL BE DETERMINED BY THE COMMITTEE AT THE TIME OF
GRANT, SUBJECT TO ADJUSTMENT UNDER SECTION 11.5); BY


 


(B)   THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK ON THE EXERCISE DATE.


 

In lieu of issuing shares of Common Stock upon the exercise of a SAR, the
Committee may elect to pay the holder of the SAR cash equal to the Fair Market
Value on the exercise date of any or all of the shares which would otherwise be
issuable.  No fractional shares of Common Stock shall be issued upon the
exercise of an SAR; instead, the holder of the SAR shall be entitled to receive
a cash adjustment equal to the same fraction of the Fair Market Value of a share
of Common Stock on the exercise date or to purchase the portion necessary to
make a whole share at its Fair Market Value on the date of exercise.

 

8.     Stock Awards and Restricted Stock.

 

A stock award consists of the transfer by the Company to a participant of shares
of Common Stock, without other payment therefor, as additional compensation for
services rendered to the Company.  The participant receiving a stock award will
have all voting, dividend, liquidation and other rights with respect to the
shares of Common Stock issued to a participant as a stock award under this
Section 8 upon the participant becoming the holder of record of such shares.  A
share of restricted stock consists of shares of Common Stock which are sold or
transferred by the Company to a participant at a price determined by the

 

5

--------------------------------------------------------------------------------


 

Committee (which price shall be at least equal to the minimum price required by
applicable law for the issuance of a share of Common Stock) and subject to
restrictions on their sale or other transfer by the participant, which
restrictions and conditions may be determined by the Committee as long as such
restrictions and conditions are not inconsistent with the terms of the Plan. 
The transfer of Common Stock pursuant to stock awards and the transfer and sale
of restricted stock shall be subject to the following terms and conditions:

 


8.1   NUMBER OF SHARES.  THE NUMBER OF SHARES TO BE TRANSFERRED OR SOLD BY THE
COMPANY TO A PARTICIPANT PURSUANT TO A STOCK AWARD OR AS RESTRICTED STOCK SHALL
BE DETERMINED BY THE COMMITTEE.


 


8.2   SALE PRICE.  THE COMMITTEE SHALL DETERMINE THE PRICE, IF ANY, AT WHICH
SHARES OF RESTRICTED STOCK SHALL BE SOLD OR GRANTED TO A PARTICIPANT, WHICH MAY
VARY FROM TIME TO TIME AND AMONG PARTICIPANTS AND WHICH MAY BE BELOW THE FAIR
MARKET VALUE OF SUCH SHARES OF COMMON STOCK AT THE DATE OF SALE.


 


8.3   RESTRICTIONS.  ALL SHARES OF RESTRICTED STOCK TRANSFERRED OR SOLD
HEREUNDER SHALL BE SUBJECT TO SUCH RESTRICTIONS AS THE COMMITTEE MAY DETERMINE,
INCLUDING WITHOUT LIMITATION ANY OR ALL OF THE FOLLOWING:


 


(A)   A PROHIBITION AGAINST THE SALE, TRANSFER, PLEDGE OR OTHER ENCUMBRANCE OF
THE SHARES OF RESTRICTED STOCK, SUCH PROHIBITION TO LAPSE AT SUCH TIME OR TIMES
AS THE COMMITTEE SHALL DETERMINE (WHETHER IN ANNUAL OR MORE FREQUENT
INSTALLMENTS, AT THE TIME OF THE DEATH, DISABILITY OR RETIREMENT OF THE HOLDER
OF SUCH SHARES, OR OTHERWISE);


 


(B)   A REQUIREMENT THAT THE HOLDER OF SHARES OF RESTRICTED STOCK FORFEIT, OR
(IN THE CASE OF SHARES SOLD TO A PARTICIPANT) RESELL BACK TO THE COMPANY AT HIS
OR HER COST, ALL OR A PART OF SUCH SHARES IN THE EVENT OF TERMINATION OF HIS OR
HER EMPLOYMENT OR CONSULTING ENGAGEMENT DURING ANY PERIOD IN WHICH SUCH SHARES
ARE SUBJECT TO RESTRICTIONS; OR


 


(C)   SUCH OTHER CONDITIONS OR RESTRICTIONS AS THE COMMITTEE MAY DEEM ADVISABLE.


 

In order to enforce the restrictions imposed by the Committee pursuant to
Section 8.3, the participant receiving restricted stock shall enter into an
agreement with the Company setting forth the conditions of the grant.  Shares of
restricted stock shall be registered in the name of the participant and
deposited, together with a stock power endorsed in blank, with the Company
unless otherwise determined by the Committee.  Each such certificate shall bear
a legend in substantially the following form:

 

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF COMMON STOCK
REPRESENTED BY IT ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING CONDITIONS
OF FORFEITURE) CONTAINED IN THE 2009 STOCK OPTION PLAN OF PROUROCARE MEDICAL
INC., (THE “COMPANY”), AND AN AGREEMENT ENTERED INTO BETWEEN THE REGISTERED
OWNER AND THE COMPANY.  A COPY OF THE 2009 STOCK OPTION PLAN AND THE AGREEMENT
IS AVAILABLE FROM THE COMPANY UPON REQUEST.

 


8.4   END OF RESTRICTIONS.  SUBJECT TO SECTION 11.3, AT THE END OF ANY TIME
PERIOD DURING WHICH THE SHARES OF RESTRICTED STOCK ARE SUBJECT TO FORFEITURE AND
RESTRICTIONS ON TRANSFER, SUCH

 

6

--------------------------------------------------------------------------------



 


SHARES WILL BE DELIVERED FREE OF ALL RESTRICTIONS TO THE PARTICIPANT OR TO THE
PARTICIPANT’S LEGAL REPRESENTATIVE, BENEFICIARY OR HEIR.


 


8.5   SHAREHOLDER.  SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN, EACH
PARTICIPANT RECEIVING RESTRICTED STOCK SHALL HAVE ALL THE RIGHTS OF A
SHAREHOLDER WITH RESPECT TO SHARES OF STOCK DURING ANY PERIOD IN WHICH SUCH
SHARES ARE SUBJECT TO FORFEITURE AND RESTRICTIONS ON TRANSFER, INCLUDING WITHOUT
LIMITATION THE RIGHT TO VOTE SUCH SHARES.  DIVIDENDS PAID IN CASH OR PROPERTY
OTHER THAN COMMON STOCK WITH RESPECT TO SHARES OF RESTRICTED STOCK SHALL BE PAID
TO THE PARTICIPANT CURRENTLY.  UNLESS THE COMMITTEE DETERMINES OTHERWISE IN ITS
SOLE DISCRETION, ANY DIVIDENDS OR DISTRIBUTIONS (INCLUDING REGULAR QUARTERLY
CASH DIVIDENDS) PAID WITH RESPECT TO SHARES OF COMMON STOCK SUBJECT TO THE
RESTRICTIONS SET FORTH ABOVE WILL BE SUBJECT TO THE SAME RESTRICTIONS AS THE
SHARES TO WHICH SUCH DIVIDENDS OR DISTRIBUTIONS RELATE.  IN THE EVENT THE
COMMITTEE DETERMINES NOT TO PAY DIVIDENDS OR DISTRIBUTIONS CURRENTLY, THE
COMMITTEE WILL DETERMINE IN ITS SOLE DISCRETION WHETHER ANY INTEREST WILL BE
PAID ON SUCH DIVIDENDS OR DISTRIBUTIONS.  IN ADDITION, THE COMMITTEE IN ITS SOLE
DISCRETION MAY REQUIRE SUCH DIVIDENDS AND DISTRIBUTIONS TO BE REINVESTED (AND IN
SUCH CASE THE PARTICIPANT CONSENTS TO SUCH REINVESTMENT) IN SHARES OF COMMON
STOCK THAT WILL BE SUBJECT TO THE SAME RESTRICTIONS AS THE SHARES TO WHICH SUCH
DIVIDENDS OR DISTRIBUTIONS RELATE.


 

9.     Performance Shares.

 

A performance share consists of an award which shall be paid in shares of Common
Stock, as described below.  The grant of a performance share shall be subject to
such terms and conditions as the Committee deems appropriate, including the
following:

 


9.1   PERFORMANCE OBJECTIVES.  EACH PERFORMANCE SHARE WILL BE SUBJECT TO
PERFORMANCE OBJECTIVES RESPECTING THE COMPANY OR ONE OF ITS OPERATING UNITS TO
BE ACHIEVED BY THE PARTICIPANT BEFORE THE END OF A SPECIFIED PERIOD.  THE
COMMITTEE SHALL DETERMINE THE TERMS AND CONDITIONS OF EACH GRANT AND THE NUMBER
OF PERFORMANCE SHARES GRANTED.  IF THE PERFORMANCE OBJECTIVES ARE ACHIEVED, THE
PARTICIPANT WILL BE PAID IN SHARES OF COMMON STOCK AS DETERMINED BY THE
COMMITTEE.  IF SUCH OBJECTIVES ARE NOT MET, EACH GRANT OF PERFORMANCE SHARES MAY
PROVIDE FOR LESSER PAYMENTS IN ACCORDANCE WITH FORMULAE ESTABLISHED IN THE
AWARD.


 


9.2   NOT SHAREHOLDER.  THE GRANT OF PERFORMANCE SHARES TO A PARTICIPANT SHALL
NOT CREATE ANY RIGHTS IN SUCH PARTICIPANT AS A SHAREHOLDER OF THE COMPANY, UNTIL
THE PAYMENT OF SHARES OF COMMON STOCK WITH RESPECT TO AN AWARD.


 


9.3   NO ADJUSTMENTS.  NO ADJUSTMENT SHALL BE MADE IN PERFORMANCE SHARES GRANTED
ON ACCOUNT OF CASH DIVIDENDS WHICH MAY BE PAID OR OTHER RIGHTS WHICH MAY BE
ISSUED TO THE HOLDERS OF COMMON STOCK PRIOR TO THE END OF ANY PERIOD FOR WHICH
PERFORMANCE OBJECTIVES WERE ESTABLISHED.


 


9.4   EXPIRATION OF PERFORMANCE SHARES.  IF ANY PARTICIPANT’S EMPLOYMENT OR
CONSULTING ENGAGEMENT WITH THE COMPANY IS TERMINATED FOR ANY REASON OTHER THAN
NORMAL RETIREMENT, DEATH OR DISABILITY PRIOR TO THE ACHIEVEMENT OF THE
PARTICIPANT’S STATED PERFORMANCE OBJECTIVES, ALL THE PARTICIPANT’S RIGHTS ON THE
PERFORMANCE SHARES SHALL EXPIRE AND TERMINATE UNLESS OTHERWISE DETERMINED BY THE
COMMITTEE.  IN THE EVENT OF TERMINATION OF EMPLOYMENT OR CONSULTING BY REASON OF
DEATH, DISABILITY, OR NORMAL RETIREMENT, THE COMMITTEE, IN ITS OWN DISCRETION
MAY DETERMINE WHAT PORTIONS, IF ANY, OF THE PERFORMANCE SHARES SHOULD BE PAID TO
THE PARTICIPANT.

 

7

--------------------------------------------------------------------------------


 

10.                                 Change of Control.

 

10.1                         Change in Control.  For purposes of this
Section 10, a “Change in Control” of the Company will mean the following:

 

(a)                                  The purchase or other acquisition by any
one person, or more than one person acting as a group, of stock of the Company
that, together with stock held by such person or group, constitutes more than
fifty percent (50%) of the total combined value or total combined voting power
of all classes of stock issued by the Company; provided, however, that if any
one person or more than one person acting as a group is considered to own more
than fifty percent (50%) of the total combined value or total combined voting
power of such stock, the acquisition of additional stock by the same person or
persons shall not be considered a Change of Control;

 

(b)                                 A merger or consolidation to which the
Company is a party if the individuals and entities who were shareholders of the
Company immediately prior to the effective date of such merger or consolidation
have, immediately following the effective date of such merger or consolidation,
beneficial ownership (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of less than fifty percent (50%) of the total combined voting power of
all classes of securities issued by the surviving entity for the election of
directors of the surviving corporation;

 

(c)                                  Any one person, or more than one person
acting as a group, acquires or has acquired during the twelve (12) month period
ending on the date of the most recent acquisition by such person or persons,
direct or indirect beneficial ownership (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934) of stock of the Company constituting more than
thirty (30%) of the total combined voting power of all classes of stock issued
by the Company;

 

(d)                                 The purchase or other acquisition by any one
person, or more than one person acting as a group, of substantially all of the
total gross value of the assets of the Company during the twelve-month period
ending on the date of the most recent purchase or other acquisition by such
person or persons.  For purposes of this Section 2(d), “gross value” means the
value of the assets of the Company or the value of the assets being disposed of,
as the case may be, determined without regard to any liabilities associated with
such assets;

 

(e)                                  A change in the composition of the Board of
the Company at any time during any consecutive twelve (12) month period such
that the “Continuity Directors” cease for any reason to constitute at least a
majority of the Board. For purposes of this event, “Continuity Directors” means
those members of the Board who either:

 

(1)                                  were directors at the beginning of such
consecutive twelve (12) month period; or

 

8

--------------------------------------------------------------------------------


 

(2)                                  were elected by, or on the nomination or
recommendation of, at least a majority of the then-existing Board of Directors.

 

In all cases, the determination of whether a Change of Control Event has
occurred shall be made in accordance with Code Section 409A and the regulations,
notices and other guidance of general applicability issued thereunder.

 


10.2.                      ACCELERATION OF INCENTIVES.  WITHOUT LIMITING THE
AUTHORITY OF THE COMMITTEE UNDER THE PLAN, IF A CHANGE IN CONTROL OF THE COMPANY
OCCURS WHEREBY THE ACQUIRING ENTITY OR SUCCESSOR TO THE COMPANY DOES NOT ASSUME
THE INCENTIVES OR REPLACE THEM WITH SUBSTANTIALLY EQUIVALENT INCENTIVE AWARDS,
THEN, UNLESS OTHERWISE PROVIDED BY THE COMMITTEE IN ITS SOLE DISCRETION IN THE
AGREEMENT EVIDENCING AN INCENTIVE AT THE TIME OF GRANT, AS OF THE DATE OF THE
CHANGE OF CONTROL:  (A) ALL OUTSTANDING OPTIONS AND SARS WILL VEST AND WILL
BECOME IMMEDIATELY EXERCISABLE IN FULL AND WILL REMAIN EXERCISABLE FOR THE
REMAINDER OF THEIR RESPECTIVE TERMS, REGARDLESS OF WHETHER THE PARTICIPANT TO
WHOM SUCH OPTIONS OR SARS HAVE BEEN GRANTED REMAINS IN THE EMPLOY OR SERVICE OF
THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY OR ANY ACQUIRING ENTITY OR
SUCCESSOR TO THE COMPANY; (B) THE RESTRICTIONS ON ALL SHARES OF RESTRICTED STOCK
AWARDS SHALL LAPSE IMMEDIATELY; AND (C) ALL PERFORMANCE SHARES SHALL BE DEEMED
TO BE MET AND PAYMENT MADE IMMEDIATELY.


 


10.3.                      CASH PAYMENT FOR OPTIONS.  IF A CHANGE IN CONTROL OF
THE COMPANY OCCURS, THEN THE COMMITTEE, IF APPROVED BY THE COMMITTEE IN ITS SOLE
DISCRETION EITHER IN AN AGREEMENT EVIDENCING AN OPTION AT THE TIME OF GRANT OR
AT ANY TIME AFTER THE GRANT OF AN OPTION, AND WITHOUT THE CONSENT OF ANY
PARTICIPANT AFFECTED THEREBY, MAY DETERMINE THAT:


 


(A)                                    SOME OR ALL PARTICIPANTS HOLDING
OUTSTANDING STOCK OPTIONS WILL RECEIVE, WITH RESPECT TO SOME OR ALL OF THE
SHARES OF COMMON STOCK SUBJECT TO SUCH OPTIONS, AS OF THE EFFECTIVE DATE OF ANY
SUCH CHANGE IN CONTROL OF THE COMPANY, CASH IN AN AMOUNT EQUAL TO THE EXCESS OF
THE FAIR MARKET VALUE OF SUCH SHARES IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF
SUCH CHANGE IN CONTROL OF THE COMPANY OVER THE EXERCISE PRICE PER SHARE OF SUCH
OPTIONS; AND


 


(B)                                   ANY OPTIONS AS TO WHICH, AS OF THE
EFFECTIVE DATE OF ANY SUCH CHANGE IN CONTROL, THE FAIR MARKET VALUE OF THE
SHARES OF COMMON STOCK SUBJECT TO SUCH OPTIONS IS LESS THAN OR EQUAL TO THE
EXERCISE PRICE PER SHARE OF SUCH OPTIONS, SHALL TERMINATE AS OF THE EFFECTIVE
DATE OF ANY SUCH CHANGE IN CONTROL.


 

If the Committee makes a determination as set forth in subparagraph (a) of this
Section 10.3, then, as of the effective date of any such Change in Control of
the Company, such options will terminate as to such shares and the participants
formerly holding such options will only have the right to receive such cash
payment(s).  If the Committee makes a determination as set forth in subparagraph
(b) of this Section 10.3, then, as of the effective date of any such Change in
Control of the Company, such options will terminate, become void and expire as
to all unexercised shares of Common Stock subject to such options on such date,
and the participants formerly holding such options will have no further rights
with respect to such options.

 

11.         General.

 


11.1                           EFFECTIVE DATE.  THE PLAN WILL BECOME EFFECTIVE
UPON ITS APPROVAL BY THE AFFIRMATIVE VOTE OF THE HOLDERS OF A MAJORITY OF THE
VOTING POWER OF THE SHARES OF THE COMPANY’S COMMON STOCK PRESENT AND ENTITLED TO
VOTE AT A MEETING OF THE STOCKHOLDERS. UNLESS APPROVED

 

9

--------------------------------------------------------------------------------



 


WITHIN ONE YEAR AFTER THE DATE OF THE PLAN’S ADOPTION BY THE BOARD OF DIRECTORS,
THE PLAN SHALL NOT BE EFFECTIVE FOR ANY PURPOSE.


 


11.2                           DURATION.  THE PLAN SHALL REMAIN IN EFFECT UNTIL
ALL INCENTIVES GRANTED UNDER THE PLAN HAVE EITHER BEEN SATISFIED BY THE ISSUANCE
OF SHARES OF COMMON STOCK OR THE PAYMENT OF CASH OR HAVE BEEN TERMINATED UNDER
THE TERMS OF THE PLAN AND ALL RESTRICTIONS IMPOSED ON SHARES OF COMMON STOCK IN
CONNECTION WITH THEIR ISSUANCE UNDER THE PLAN HAVE LAPSED.  NO INCENTIVES MAY BE
GRANTED UNDER THE PLAN AFTER THE TENTH ANNIVERSARY OF THE DATE THE PLAN IS
APPROVED BY THE SHAREHOLDERS OF THE COMPANY.


 


11.3                           NON-TRANSFERABILITY OF INCENTIVES.  NO INCENTIVE
STOCK OPTION, SAR, RESTRICTED STOCK OR PERFORMANCE AWARD MAY BE TRANSFERRED,
PLEDGED OR ASSIGNED BY THE HOLDER THEREOF (EXCEPT, IN THE EVENT OF THE HOLDER’S
DEATH, BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION TO THE LIMITED EXTENT
PROVIDED IN THE PLAN OR THE INCENTIVE, OR PURSUANT TO A QUALIFIED DOMESTIC
RELATIONS ORDER AS DEFINED BY THE CODE OR TITLE I OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT, OR THE RULES THEREUNDER), AND THE COMPANY SHALL NOT BE
REQUIRED TO RECOGNIZE ANY ATTEMPTED ASSIGNMENT OF SUCH RIGHTS BY ANY
PARTICIPANT.  INCENTIVE STOCK OPTIONS TRANSFERRED (EXCEPT AS PERMITTED IN THE
PRECEDING SENTENCE) WILL CONTINUE TO BE OUTSTANDING FOR PURPOSES OF THE PLAN BUT
WILL THEREAFTER BE DEEMED TO BE A NON-QUALIFIED STOCK OPTION.  NON-QUALIFIED
STOCK OPTIONS MAY BE TRANSFERRED BY THE HOLDER THEREOF ONLY TO SUCH HOLDER’S
SPOUSE, CHILDREN, GRANDCHILDREN OR PARENTS (COLLECTIVELY, THE “FAMILY MEMBERS”),
TO TRUSTS FOR THE BENEFIT OF FAMILY MEMBERS, TO PARTNERSHIPS OR LIMITED
LIABILITY COMPANIES IN WHICH FAMILY MEMBERS ARE THE ONLY PARTNERS OR
SHAREHOLDERS, OR TO ENTITIES EXEMPT FROM FEDERAL INCOME TAXATION PURSUANT TO
SECTION 501(C)(3) OF THE CODE.  DURING A PARTICIPANT’S LIFETIME, A STOCK OPTION
MAY BE EXERCISED ONLY BY HIM OR HER, BY HIS OR HER GUARDIAN OR LEGAL
REPRESENTATIVE OR BY THE TRANSFEREES PERMITTED BY THIS SECTION 11.3.


 


11.4                           EFFECT OF TERMINATION OR DEATH.  IN THE EVENT
THAT A PARTICIPANT CEASES TO BE AN EMPLOYEE OF OR CONSULTANT TO THE COMPANY, OR
THE PARTICIPANT’S OTHER SERVICE WITH THE COMPANY IS TERMINATED, FOR ANY REASON,
INCLUDING DEATH, ANY INCENTIVES MAY BE EXERCISED OR SHALL EXPIRE AT SUCH TIMES
AS MAY BE DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION IN THE AGREEMENT
EVIDENCING AN INCENTIVE.  NOTWITHSTANDING THE OTHER PROVISIONS OF THIS
SECTION 11.4, UPON A PARTICIPANT’S TERMINATION OF EMPLOYMENT OR OTHER SERVICE
WITH THE COMPANY AND ALL SUBSIDIARIES, THE COMMITTEE MAY, IN ITS SOLE DISCRETION
(WHICH MAY BE EXERCISED AT ANY TIME ON OR AFTER THE DATE OF GRANT, INCLUDING
FOLLOWING SUCH TERMINATION), CAUSE OPTIONS AND SARS (OR ANY PART THEREOF) THEN
HELD BY SUCH PARTICIPANT TO BECOME OR CONTINUE TO BECOME EXERCISABLE AND/OR
REMAIN EXERCISABLE FOLLOWING SUCH TERMINATION OF EMPLOYMENT OR SERVICE AND
RESTRICTED STOCK AWARDS, PERFORMANCE SHARES AND STOCK AWARDS THEN HELD BY SUCH
PARTICIPANT TO VEST AND/OR CONTINUE TO VEST OR BECOME FREE OF TRANSFER
RESTRICTIONS, AS THE CASE MAY BE, FOLLOWING SUCH TERMINATION OF EMPLOYMENT OR
SERVICE, IN EACH CASE IN THE MANNER DETERMINED BY THE COMMITTEE; PROVIDED,
HOWEVER, THAT NO OPTION OR SAR MAY REMAIN EXERCISABLE OR CONTINUE TO VEST BEYOND
THE EARLIER OF (I) THE LATEST DATE UPON WHICH THE INCENTIVE COULD HAVE EXPIRED
BY ITS ORIGINAL TERMS, AND (II) THE TENTH (10TH) ANNIVERSARY OF THE ORIGINAL
DATE OF GRANT.  ANY INCENTIVE STOCK OPTION THAT REMAINS UNEXERCISED MORE THAN
ONE (1) YEAR FOLLOWING TERMINATION OF EMPLOYMENT BY REASON OF DEATH OR
DISABILITY OR MORE THAN THREE (3) MONTHS FOLLOWING TERMINATION FOR ANY REASON
OTHER THAN DEATH OR DISABILITY WILL THEREAFTER BE DEEMED TO BE A NON-STATUTORY
STOCK OPTION.  FURTHER, THIS SECTION 11.4 SHALL BE ADMINISTERED IN COMPLIANCE
WITH CODE SECTION 409A AND THE NOTICES, REGULATIONS AND OTHER GUIDANCE OF
GENERAL APPLICABILITY ISSUED THEREUNDER.


 


11.5                           ADDITIONAL CONDITIONS.  NOTWITHSTANDING ANYTHING
IN THIS PLAN TO THE CONTRARY:  (A) THE COMPANY MAY, IF IT SHALL DETERMINE IT
NECESSARY OR DESIRABLE FOR ANY REASON, AT THE TIME OF AWARD OF ANY INCENTIVE OR
THE ISSUANCE OF ANY SHARES OF COMMON STOCK PURSUANT TO ANY INCENTIVE,

 

10

--------------------------------------------------------------------------------



 


REQUIRE THE RECIPIENT OF THE INCENTIVE, AS A CONDITION TO THE RECEIPT THEREOF OR
TO THE RECEIPT OF SHARES OF COMMON STOCK ISSUED PURSUANT THERETO, TO DELIVER TO
THE COMPANY A WRITTEN REPRESENTATION OF PRESENT INTENTION TO ACQUIRE THE
INCENTIVE OR THE SHARES OF COMMON STOCK ISSUED PURSUANT THERETO FOR HIS OR HER
OWN ACCOUNT FOR INVESTMENT AND NOT FOR DISTRIBUTION; AND (B) IF AT ANY TIME THE
COMPANY FURTHER DETERMINES, IN ITS SOLE DISCRETION, THAT THE LISTING,
REGISTRATION OR QUALIFICATION (OR ANY UPDATING OF ANY SUCH DOCUMENT) OF ANY
INCENTIVE OR THE SHARES OF COMMON STOCK ISSUABLE PURSUANT THERETO IS NECESSARY
ON ANY SECURITIES EXCHANGE OR UNDER ANY FEDERAL OR STATE SECURITIES LAW, OR THAT
THE CONSENT OR APPROVAL OF ANY GOVERNMENTAL REGULATORY BODY IS NECESSARY OR
DESIRABLE AS A CONDITION OF, OR IN CONNECTION WITH THE AWARD OF ANY INCENTIVE,
THE ISSUANCE OF SHARES OF COMMON STOCK PURSUANT THERETO, OR THE REMOVAL OF ANY
RESTRICTIONS IMPOSED ON SUCH SHARES, SUCH INCENTIVE SHALL NOT BE AWARDED OR SUCH
SHARES OF COMMON STOCK SHALL NOT BE ISSUED OR SUCH RESTRICTIONS SHALL NOT BE
REMOVED, AS THE CASE MAY BE, IN WHOLE OR IN PART, UNLESS SUCH LISTING,
REGISTRATION, QUALIFICATION, CONSENT OR APPROVAL SHALL HAVE BEEN EFFECTED OR
OBTAINED FREE OF ANY CONDITIONS UNACCEPTABLE TO THE COMPANY.  NOTWITHSTANDING
ANY OTHER PROVISION OF THE PLAN OR ANY AGREEMENTS ENTERED INTO PURSUANT TO THE
PLAN, THE COMPANY WILL NOT BE REQUIRED TO ISSUE ANY SHARES OF COMMON STOCK UNDER
THIS PLAN, AND A PARTICIPANT MAY NOT SELL, ASSIGN, TRANSFER OR OTHERWISE DISPOSE
OF SHARES OF COMMON STOCK ISSUED PURSUANT TO ANY INCENTIVES GRANTED UNDER THE
PLAN, UNLESS (A) THERE IS IN EFFECT WITH RESPECT TO SUCH SHARES A REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
AND ANY APPLICABLE STATE OR FOREIGN SECURITIES LAWS OR AN EXEMPTION FROM SUCH
REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE OR FOREIGN SECURITIES
LAWS, AND (B) THERE HAS BEEN OBTAINED ANY OTHER CONSENT, APPROVAL OR PERMIT FROM
ANY OTHER REGULATORY BODY WHICH THE COMMITTEE, IN ITS SOLE DISCRETION, DEEMS
NECESSARY OR ADVISABLE.  THE COMPANY MAY CONDITION SUCH ISSUANCE, SALE OR
TRANSFER UPON THE RECEIPT OF ANY REPRESENTATIONS OR AGREEMENTS FROM THE PARTIES
INVOLVED, AND THE PLACEMENT OF ANY LEGENDS ON CERTIFICATES REPRESENTING SHARES
OF COMMON STOCK, AS MAY BE DEEMED NECESSARY OR ADVISABLE BY THE COMPANY IN ORDER
TO COMPLY WITH SUCH SECURITIES LAW OR OTHER RESTRICTIONS.


 


11.6                           ADJUSTMENT.  IN THE EVENT OF ANY MERGER,
CONSOLIDATION OR REORGANIZATION OF THE COMPANY WITH ANY OTHER CORPORATION OR
CORPORATIONS, THERE SHALL BE SUBSTITUTED FOR EACH OF THE SHARES OF COMMON STOCK
THEN SUBJECT TO THE PLAN, INCLUDING SHARES SUBJECT TO RESTRICTIONS, OPTIONS OR
ACHIEVEMENT-OF-PERFORMANCE SHARE OBJECTIVES, THE NUMBER AND KIND OF SHARES OF
STOCK OR OTHER SECURITIES TO WHICH THE HOLDERS OF THE SHARES OF COMMON STOCK
WILL BE ENTITLED PURSUANT TO THE TRANSACTION.  IN THE EVENT OF ANY
RECAPITALIZATION, RECLASSIFICATION, STOCK DIVIDEND, STOCK SPLIT, COMBINATION OF
SHARES OR OTHER SIMILAR CHANGE IN THE CORPORATE STRUCTURE OF THE COMPANY OR
SHARES OF THE COMPANY, THE EXERCISE PRICE OF AN OUTSTANDING INCENTIVE AND THE
NUMBER OF SHARES OF COMMON STOCK THEN SUBJECT TO THE PLAN, INCLUDING SHARES
SUBJECT TO RESTRICTIONS, OPTIONS OR ACHIEVEMENTS OF PERFORMANCE SHARES, SHALL BE
ADJUSTED IN PROPORTION TO THE CHANGE IN OUTSTANDING SHARES OF COMMON STOCK IN
ORDER TO PREVENT DILUTION OR ENLARGEMENT OF THE RIGHTS OF THE PARTICIPANTS.  IN
THE EVENT OF ANY SUCH ADJUSTMENTS, THE PURCHASE PRICE OF ANY OPTION, THE
PERFORMANCE OBJECTIVES OF ANY INCENTIVE, AND THE SHARES OF COMMON STOCK ISSUABLE
PURSUANT TO ANY INCENTIVE SHALL BE ADJUSTED AS AND TO THE EXTENT APPROPRIATE, IN
THE DISCRETION OF THE COMMITTEE, TO PROVIDE PARTICIPANTS WITH THE SAME RELATIVE
RIGHTS BEFORE AND AFTER SUCH ADJUSTMENT.


 


11.7                           INCENTIVE PLANS AND AGREEMENTS.  EXCEPT IN THE
CASE OF STOCK AWARDS, THE TERMS OF EACH INCENTIVE SHALL BE STATED IN A PLAN OR
AGREEMENT APPROVED BY THE COMMITTEE.  THE COMMITTEE MAY ALSO DETERMINE TO ENTER
INTO AGREEMENTS WITH HOLDERS OF OPTIONS TO RECLASSIFY OR CONVERT CERTAIN
OUTSTANDING OPTIONS, WITHIN THE TERMS OF THE PLAN, AS INCENTIVE STOCK OPTIONS OR
AS NON-STATUTORY STOCK OPTIONS AND IN ORDER TO ELIMINATE SARS WITH RESPECT TO
ALL OR PART OF SUCH OPTIONS AND ANY OTHER PREVIOUSLY ISSUED OPTIONS.

 

11

--------------------------------------------------------------------------------



 


11.8                           WITHHOLDING.


 


(A)          THE COMPANY SHALL HAVE THE RIGHT TO (I) WITHHOLD AND DEDUCT FROM
ANY PAYMENTS MADE UNDER THE PLAN OR FROM FUTURE WAGES OF THE PARTICIPANT (OR
FROM OTHER AMOUNTS THAT MAY BE DUE AND OWING TO THE PARTICIPANT FROM THE COMPANY
OR A SUBSIDIARY OF THE COMPANY), OR MAKE OTHER ARRANGEMENTS FOR THE COLLECTION
OF, ALL LEGALLY REQUIRED AMOUNTS NECESSARY TO SATISFY ANY AND ALL FOREIGN,
FEDERAL, STATE AND LOCAL WITHHOLDING AND EMPLOYMENT-RELATED TAX REQUIREMENTS
ATTRIBUTABLE TO AN INCENTIVE, OR (II) REQUIRE THE PARTICIPANT PROMPTLY TO REMIT
THE AMOUNT OF SUCH WITHHOLDING TO THE COMPANY BEFORE TAKING ANY ACTION,
INCLUDING ISSUING ANY SHARES OF COMMON STOCK, WITH RESPECT TO AN INCENTIVE.  AT
ANY TIME WHEN A PARTICIPANT IS REQUIRED TO PAY TO THE COMPANY AN AMOUNT REQUIRED
TO BE WITHHELD UNDER APPLICABLE INCOME TAX LAWS IN CONNECTION WITH A
DISTRIBUTION OF COMMON STOCK OR UPON EXERCISE OF AN OPTION OR SAR, THE
PARTICIPANT MAY SATISFY THIS OBLIGATION IN WHOLE OR IN PART BY ELECTING (THE
“ELECTION”) TO HAVE THE COMPANY WITHHOLD FROM THE DISTRIBUTION SHARES OF COMMON
STOCK HAVING A VALUE UP TO THE AMOUNT REQUIRED TO BE WITHHELD.  THE VALUE OF THE
SHARES TO BE WITHHELD SHALL BE BASED ON THE FAIR MARKET VALUE OF THE COMMON
STOCK ON THE DATE THAT THE AMOUNT OF TAX TO BE WITHHELD SHALL BE DETERMINED
(THE “TAX DATE”).


 


(B)         THE COMMITTEE MAY DISAPPROVE OF ANY ELECTION, MAY SUSPEND OR
TERMINATE THE RIGHT TO MAKE ELECTIONS, OR MAY PROVIDE WITH RESPECT TO ANY
INCENTIVE THAT THE RIGHT TO MAKE ELECTIONS SHALL NOT APPLY TO SUCH INCENTIVE. 
AN ELECTION IS IRREVOCABLE.


 


(C)          IF A PARTICIPANT IS A COMPANY OFFICER OR DIRECTOR WITHIN THE
MEANING OF SECTION 16 OF THE EXCHANGE ACT, THEN AN ELECTION IS SUBJECT TO THE
FOLLOWING ADDITIONAL RESTRICTIONS:  (A) NO ELECTION SHALL BE EFFECTIVE FOR A TAX
DATE WHICH OCCURS WITHIN SIX (6) MONTHS OF THE GRANT OR EXERCISE OF THE AWARD,
EXCEPT THAT THIS LIMITATION SHALL NOT APPLY IN THE EVENT DEATH OR DISABILITY OF
THE PARTICIPANT OCCURS PRIOR TO THE EXPIRATION OF THE SIX-MONTH PERIOD; AND
(B) THE ELECTION MUST BE MADE EITHER SIX MONTHS PRIOR TO THE TAX DATE OR MUST BE
MADE DURING A PERIOD BEGINNING ON THE THIRD BUSINESS DAY FOLLOWING THE DATE OF
RELEASE FOR PUBLICATION OF THE COMPANY’S QUARTERLY OR ANNUAL SUMMARY STATEMENTS
OF SALES AND EARNINGS AND ENDING ON THE TWELFTH BUSINESS DAY FOLLOWING SUCH
DATE.


 


11.9                           NO CONTINUED EMPLOYMENT, ENGAGEMENT OR RIGHT TO
CORPORATE ASSETS.  NO PARTICIPANT UNDER THE PLAN SHALL HAVE ANY RIGHT, BECAUSE
OF HIS OR HER PARTICIPATION, TO CONTINUE IN THE EMPLOY OF THE COMPANY FOR ANY
PERIOD OF TIME OR TO ANY RIGHT TO CONTINUE HIS OR HER PRESENT OR ANY OTHER RATE
OF COMPENSATION.  NOTHING CONTAINED IN THE PLAN SHALL BE CONSTRUED AS GIVING AN
EMPLOYEE, A CONSULTANT, SUCH PERSONS’ BENEFICIARIES OR ANY OTHER PERSON ANY
EQUITY OR INTERESTS OF ANY KIND IN THE ASSETS OF THE COMPANY OR CREATING A TRUST
OF ANY KIND OR A FIDUCIARY RELATIONSHIP OF ANY KIND BETWEEN THE COMPANY AND ANY
SUCH PERSON.


 


11.10                     {THIS ITEM DELETED}


 


11.11                     AMENDMENT OF THE PLAN.  THE BOARD MAY AMEND, SUSPEND
OR DISCONTINUE THE PLAN AT ANY TIME; PROVIDED, HOWEVER, THAT NO AMENDMENTS TO
THE PLAN WILL BE EFFECTIVE WITHOUT APPROVAL OF THE SHAREHOLDERS OF THE COMPANY
IF SHAREHOLDER APPROVAL OF THE AMENDMENT IS THEN REQUIRED PURSUANT TO
SECTION 422 OF THE CODE OR THE RULES OF ANY STOCK EXCHANGE OR NASDAQ OR SIMILAR
REGULATORY BODY.  NO TERMINATION, SUSPENSION OR AMENDMENT OF THE PLAN MAY
ADVERSELY AFFECT ANY OUTSTANDING INCENTIVE WITHOUT THE CONSENT OF THE AFFECTED
PARTICIPANT; PROVIDED, HOWEVER, THAT THIS SENTENCE WILL NOT IMPAIR THE RIGHT OF
THE COMMITTEE TO TAKE WHATEVER ACTION IT DEEMS APPROPRIATE UNDER SECTION 11.5 OF
THE PLAN.

 

12

--------------------------------------------------------------------------------



 


11.12                     DEFINITION OF FAIR MARKET VALUE.  FOR PURPOSES OF THIS
PLAN, THE “FAIR MARKET VALUE” OF A SHARE OF COMMON STOCK AT A SPECIFIED DATE
SHALL, UNLESS OTHERWISE EXPRESSLY PROVIDED IN THIS PLAN, BE THE AMOUNT WHICH THE
COMMITTEE OR THE COMPANY’S BOARD OF DIRECTORS DETERMINES IN GOOD FAITH IN THE
EXERCISE OF ITS REASONABLE DISCRETION TO BE ONE HUNDRED PERCENT (100%) OF THE
FAIR MARKET VALUE OF SUCH A SHARE AS OF THE DATE IN QUESTION; PROVIDED, HOWEVER,
THAT NOTWITHSTANDING THE FOREGOING, IF SUCH SHARES ARE LISTED ON A U.S.
SECURITIES EXCHANGE OR ARE QUOTED ON THE NASDAQ NATIONAL MARKET SYSTEM, NASDAQ
SMALLCAP STOCK MARKET (“NASDAQ”), OR THE OVER-THE-COUNTER BULLETIN BOARD
(“OTCBB”), THEN FAIR MARKET VALUE SHALL BE DETERMINED BY REFERENCE TO THE LAST
SALE PRICE OF A SHARE OF COMMON STOCK ON SUCH U.S. SECURITIES EXCHANGE OR
NASDAQ, OR THE AVERAGE OF THE BID AND ASK PRICE ON THE OTCBB, ON THE APPLICABLE
DATE.  IF SUCH U.S. SECURITIES EXCHANGE OR NASDAQ IS CLOSED FOR TRADING ON SUCH
DATE, OR IF THE COMMON STOCK DOES NOT TRADE ON SUCH DATE, THEN THE LAST SALE
PRICE USED SHALL BE THE ONE ON THE DATE THE COMMON STOCK LAST TRADED ON SUCH
U.S. SECURITIES EXCHANGE OR NASDAQ.


 


11.13                     BREACH OF CONFIDENTIALITY, ASSIGNMENT OF INVENTIONS,
OR NON-COMPETE AGREEMENTS.  NOTWITHSTANDING ANYTHING IN THE PLAN TO THE
CONTRARY, IN THE EVENT THAT A PARTICIPANT MATERIALLY BREACHES THE TERMS OF ANY
CONFIDENTIALITY, ASSIGNMENT-OF-INVENTIONS, OR NONCOMPETE AGREEMENT ENTERED INTO
WITH THE COMPANY OR ANY PARENT OR SUBSIDIARY OF THE COMPANY, WHETHER SUCH BREACH
OCCURS BEFORE OR AFTER TERMINATION OF SUCH PARTICIPANT’S EMPLOYMENT OR OTHER
SERVICE WITH THE COMPANY OR ANY SUBSIDIARY, THE COMMITTEE IN ITS SOLE DISCRETION
MAY IMMEDIATELY TERMINATE ALL RIGHTS OF THE PARTICIPANT UNDER THE PLAN AND ANY
AGREEMENTS EVIDENCING AN INCENTIVE THEN HELD BY THE PARTICIPANT WITHOUT NOTICE
OF ANY KIND.


 


11.14                     GOVERNING LAW.  THE VALIDITY, CONSTRUCTION,
INTERPRETATION, ADMINISTRATION AND EFFECT OF THE PLAN AND ANY RULES, REGULATIONS
AND ACTIONS RELATING TO THE PLAN WILL BE GOVERNED BY AND CONSTRUED EXCLUSIVELY
IN ACCORDANCE WITH THE LAWS OF THE STATE OF [MINNESOTA], NOTWITHSTANDING THE
CONFLICTS-OF-LAW PRINCIPLES OF MINNESOTA OR ANY OTHER JURISDICTION.


 


11.15                     SUCCESSORS AND ASSIGNS.  THE PLAN WILL BE BINDING UPON
AND INURE TO THE BENEFIT OF THE SUCCESSORS AND PERMITTED ASSIGNS OF THE COMPANY
AND THE PARTICIPANTS IN THE PLAN.

 

13

--------------------------------------------------------------------------------

 